Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-6, 15-19, 21, 29-31 and 33-39 are pending.  Claims 19, 21, 29-31 and 33-38 are the subject of this NON-FINAL Office Action.  Claims 1-6, 15-18 and 39 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group II (claims 19-21, 29-31 and 33-38) without traverse in the reply filed on 12/14/2021 is acknowledged.  
Claims 1-6, 15-18 and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and nonelected species, there being no allowable generic or linking claim. Claims 2 and 14 are directed to techniques used in melt extrusion deposition, MED, not elected fused deposition modeling.
The requirement is still deemed proper and is therefore made FINAL.  

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 35-38 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
A. Apparatus and Method of Using in Same Claim
A single claim which claims both an apparatus/device and the method steps of using the apparatus is indefinite.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011) (A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph);  IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384 (Fed. Cir. 2005) (“The Board of Patent Appeals and Interferences [] of the PTO, however, has made it clear that reciting both an apparatus and a method of using that apparatus renders a claim indefinite under section 112, paragraph.”) (citing Ex parte Lyell, 17 USPQ2d 1548 (BPAI 1990)); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) (A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.).  Here, claim 35 states “[t]he method of claim 19, further comprising a kit . . . .”  Applicants converted previous kit claim 35 to a claim dependent on method claim 19.  In doing so, claim 35 now reads as a kit in a method, but fails to specify any steps of using the components of the kit.  Thus, it is not clear if claim 35 is a kit claim or a method claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 21, 29-31 and 33-34 are rejected under 35 U.S.C. § 103 as being unpatentable over DREWLO (WO 2017/176985), in view of TARIYAL (US 2016/0324506).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar menstrual cups to collect fetal cell samples in DREWLO with a reasonable expectation of success.
	As to claim 19, DREWLO teaches a) isolating fetal cells from the endocervical sample (para. 0070); b) incubating the fetal cells on a DNA binding membrane or a DNA binding matrix with a protein cocktail to free the cellular nuclei (paras. 0070-91); c) washing the DNA binding membrane or DNA binding matrix to remove non-target nucleic acid (id.); d) lysing the nuclei to release the fetal nucleic acid (paras. 0084-90); and e) isolating the fetal nucleic acid (para. 0091).
	As to claim 21, DREWLO teaches maternal and fetal cells (isolating fetal extravillous trophoblast cells from the maternal endocervical sample; Abstract).
	As to claim 29, DREWLO teaches released fetal nucleic acid binds to the DNA binding membrane or DNA binding matrix (paras. 0076, 0084, 0090).

	As to claim 31, this a result that follows from performing the steps of claim 31. 
	As to claims 33-34, DREWLO teaches identifying diseases such as genetic anomaly (para. 0003, for example).
	DREWLO does not explicitly teach wherein the endocervical sample is collected using a menstrual cup.
However, TARIYAL demonstrates that menstrual cups were a well-known option for collecting the endocervical samples of DREWLO.  TARIYAL teaches that menstrual cups were a known portable device for the collection, storage, transport, and separation of biological materials (para. 0014, for example).  TARIYAL teaches “[t]he sample collector is compressible and insertable in a vaginal canal for collecting biological samples, and includes a cup-shaped head configured to cradle a cervical os” (Abstract).
	Thus, it would have been obvious to use a convenient menstrual cup to collect and store endocervical samples of DREWLO with a reasonable expectation of success.

Prior Art
The following prior art also teaches nuclei isolation using columns, filters, silica, etc.: US20110124851 (paras. 0034-35, 0040); US 2010/0035246; WO 98/26284; WO 2010/121294; US20040072193; US 20070141637.  
The following prior art also teaches storage containers, transport media with “cell preservation chemical”, etc. for use with gynecological samples: US 20060246423; US 20170022492.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON A PRIEST/Primary Examiner, Art Unit 1637